                                Please reply to our NEW YORK CITY office
322 West 48th Street, 6th FL      111 Northfield Ave, Suite 208A          517 Brighton Beach Ave., 2nd Floor
New York, NY 10036                West Orange, NJ 07052                   Brooklyn, NY 11235

                                  Tel. (888) 445-0234 Fax: (646) 843-7570
                           __________________________________________________

Yuriy Moshes, Esq.                                                                 Gennady Litvin, Esq.
Member of NJ and NY Bar.                                                           Jessenia Maldonado, Esq.
                                                                                   Junou Odige, Esq.
                                                                                   Members of NY Bar.

                                                                   April 1, 2021

VIA ECF
Honorable LaShann DeArcy Hall
United States District Court Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


        Re:      Benshabat v. T-Fusion LLC dba Isabella, et. al.
                 1:20-cv-03718 (LDH)(SJB)



Your Honor:

       We represent Plaintiff Michal Benshabat (“Plaintiff”) in the above-referenced action. On
November 23, 2020, Plaintiff filed a motion for judicial approval of the parties’ settlement
agreement. On March 1, 2021, a fairness hearing was held before Honarable Sanket J. Bulsara,
and the parties were directed to file a revised motion for settlement approval. On March 15, 2021,
in compliance with the Court’s order issued on March 2, 2021, Plaintiff filed a revised motion for
settlement approval. On March 19, 2021, the Court issued a Report and Recommendation. The
Court recommended “that the revised motion for settlement approval be denied without prejudice
to renewal.” Plaintiff does not object to the Court’s Report and Recommendation.

       We now respectfully submit a revised agreement for judicial approval in compliance with
the Court’s Report and Recommendation. We have attached the parties’ proposed settlement
agreement, attached hereto as Exhibit “A.” The agreement provides payment of four thousand
($4,000.00), inclusive of attorneys’ fees and costs. For the reasons stated in Plaintiff’s motion filed
on March 15, 2021 (ECF Doc. No. 19), Plaintiff submits that the Court’s approval of the renewed
motion is warranted.
                                                         Respectfully submitted,

                                                         LAW OFFICE OF YURIY MOSHES, P.C.


                                                         /s/ Junou M. Odige
                                                         Jessenia Maldonado, Esq.
                                                         Junou Odige, Esq.
                                                         Attorneys for Plaintiff
                                                         517 Brighton Beach Ave, 2nd Floor
                                                         Brooklyn, New York 11235
                                                         Jmaldonado@mosheslaw.com
                                                         Jodige@mosheslaw.com
                                                         (718) 504-6090


cc:   Richard F. Rozhik Esq. (Via ECF)
      1616 Neptune Ave. 2nd Floor
      Brooklyn, NY 11224
      (917) 567-1963
      rrozhik@rozhiklawfirm.com
      Attorney for Defendant (for settlement purposes)




                                              2
